Warner, Chief Justice.
This case came before the court below for trial on an original bill filed on the equity side of the court,, and cross-bill, embracing several matters in controversy between the parties. There was a good deal of evidence introduced on both sides. The jury returned the following verdict: “We, the jury, decree as follows: First, that the balance due on the note against the estate of T. M. Nelson, and the legacy in favor of T. M. Nelson, be both canceled. Second, that the title to the lot in dispute be vested in the estate of T. M. Nelson.” Upon this vei’dict the complainant’s solicitor presented a decree to the chancellor for his signature, which he refused to sign on the ground, as stated in the bill of exceptions, that the verdict was void for want of certainty. Whereupon the complainant excepted.
If the verdict was void for uncertainty, then it should have been set aside, but in our judgment, the verdict was not void *50for uncertainty; its terms are quite plain and easily understood, and the chancellor should have signed a decree thereon as required by the 4212th section of the Code, and it was error in refusing to do so.
Let the judgment of the court below be reversed